DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, 11, drawn to method of making an Al-Si casting, classified in B22D 21/007.
II. Claims 7-10, drawn to an Al-Si-Cu-Mg-Zn-Fe-Mn-Ti-B alloy, classified in C22C 21/02.

3.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the aluminum alloy process can be carried out with a materially different product such as an Al-Si-Mg alloy, etc.

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

6.	During a telephone conversation with Jae Youn Kim on March 24, 2022 a provisional election was made without traverse to prosecute the invention of group II, claims 7-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6, 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
7.	Claim 7 recites the term “particles”, but it is clear from the specification that this term is intended to mean what is commonly referred to in the art as “grains” (see Fig. 6, 7). Therefore, claim 7, lines 8-10 are held to refer to: ≥85% of grains of the aluminum casting have an area of 5-100 µm2.
8.	Further, claim 1 recites the limitation “fibrous structure” which appears to be consistent with what is commonly referred to in the art as unrecrystallized grains, and “particulate structure” which appears to be consistent with what is commonly referred to in the art as recrystallized grains (fibrous structure =unrecrystallized grains, particulate structure =recrystallized grains). 
9.	Therefore, claim 7, lines 11-13 mention of “eutectic silicon constituting the eutectic structure is a mixed structure of at least 5% of particulate structure having a ratio of the longest part and the shortest part of 3 or less and a fibrous structure” is interpreted to mean the grain structure is a mixture of recrystallized and unrecrystallized grains, and ≥5% recrystallized grains exhibit a ratio of longest to shortest part (i.e. aspect ratio) of ≤3.
If any of the above interpretations are not consistent with applicant’s intended interpretation, please clarify (including where any alternate interpretation finds support in the original specification) in response to this action.

Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 7-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	Claim 7 recites the limitation "particles" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claims dependent on the above rejected claim are likewise rejected under this statute. Appropriate correction is required.


Allowable Subject Matter
13.	Claims 7-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
14.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the claimed Al-Si-Cu-Mg-Zn-Fe-Mn-Ti-B-Sr alloy product, complete with the claimed microstructure. The closest prior art is held to be Hu et al (US 2020/0325558) or Ren et al (US 2017/0291218). Hu et al. teaches a similar Al-Si alloy (albeit with a lower Fe amount), which is cast in the semi-solid range. However, Hu et al. is silent as to the microstructure produced (Hu et al. is also silent as the injection temperature/process parameters used to create said microstructure, see instant specification [0076-0102], etc.). Ren et al. also teaches a similar Al-Si-Cu-Zn-Ni-Mg-Fe alloy casting processed by semi-solid casting and injected at temperatures similar to those of the instant invention (see Ren at [0014]).  However, Ren does not teach or suggest the claimed alloy composition (complete with the claimed ranges of Si, Cu, Mg, Zn, etc.). Doty (US 2004/0265163) teaches an overlapping alloy composition, but does not teach or suggest the claimed microstructure, and teaches injection/casting temperatures 1170-1500°F (632-815°C) (see Doty at [0025]), which are higher than those employed in the instant invention (see instant specification [0076-0102], etc.), implying that the microstructure of Doty would be distinct from that claimed.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        6/30/22